Citation Nr: 1635564	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  16-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left side hernia.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disease, lumbar spine foraminal stenosis L4-5, L5-S1.

6.  Entitlement to an initial evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia with mild degenerative joint disease (DJD) of the right knee.

8.  Entitlement to an evaluation in excess of 10 percent for recurrent right inguinal hernia.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to basic eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2013 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding service connection for an acquired psychiatric disorder, although the RO characterized the Veteran's claim as service connection for major depressive disorder; the claims file reflects the Veteran having other psychiatric diagnoses, so the Board has expanded the Veteran's claim to include consideration of whether service connection may be awarded for each of his diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a left side hernia; service connection for a right hip condition; an initial evaluation in excess of 10 percent for degenerative disease, lumbar spine foraminal stenosis L4-5, L5-S1; an initial evaluation in excess of 10 percent for chondromalacia with mild DJD of the right knee; an initial evaluation in excess of 10 percent for COPD; an evaluation in excess of 10 percent for recurrent right inguinal hernia; entitlement to TDIU; and entitlement to DEA, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a, acquired psychiatric disorder, namely a mood disorder, which is attributable to his service-connected COPD, back, right hernia, and right knee disabilities.

2.  The Veteran's sleep apnea is attributable to his service-connected COPD, back, right knee disabilities, as well as his mood disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as a mood disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the issues of service connection for an acquired psychiatric disorder and sleep apnea, as the Board is granting the benefits sought on appeal in full, no discussion of VA's duties to notify and assist is necessary. 

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A . § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as depression.  Although the record does not reflect that the Veteran has been diagnosed with depression, a December 2013 Mental Disorders Disability Benefits Questionnaire (DBQ) report completed by Dr. H.H.G. includes a diagnosis of a mood disorder secondary to medical condition, and included depression as a symptom of the Veteran's mood disorder.  As such, the Board finds that the Veteran has a current diagnosis of an acquired psychiatric disability, a mood disorder, and the requirement for a current disability for the purposes of service connection is established.  

In conjunction with the December 2013 Mental Disorders DBQ, Dr. H.H.G. also provided an opinion that the Veteran's service-connected COPD, right knee disability, right inguinal hernia, and back disability, were more likely than not aggravating his mood disorder.   Dr. H.H.G. reviewed the Veteran's claims file, and conducted a mental status examination of the Veteran.  She also indicated that the Veteran's service-connected medical conditions continued to manifest as a mood disorder, and that medical literature indicated that there was a connection between pain and psychiatric disorders.  There are no medical opinions to the contrary.  

As such, the Board concludes that service connection for a mood disorder on a secondary basis is warranted.  The only medical opinion of record supports the conclusion that the Veteran's mood disorder is attributable to his service-connected COPD, back, right hernia, and right knee disabilities.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's mood disorder is related to his service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection on a secondary basis is warranted.  38 C.F.R. § 3.310.



Sleep Apnea

Regarding the claim for service connection for sleep apnea, the Board notes that in a May 2016 Sleep Apnea Disability Benefits Questionnaire (DBQ) completed by Dr. H.S., he references a diagnosis of obstructive sleep apnea (OSA) after an August 2012 sleep study done at the VA Medical Center in Tampa.  While it does not appear that a copy of this sleep study is associated with the claims file, VA treatment records from June 2015 and October 2015 note that the Veteran was diagnosed with OSA in August 2012 and that he uses a CPAP machine.  As such, the Board finds that the Veteran has a current diagnosis of sleep apnea and the requirement for a current disability for the purposes of service connection is established.  

Also, in the May 2016 Sleep Apnea DBQ, Dr. H.S. provided an opinion that the Veteran's service-connected COPD and the pain medications he is prescribed for his service-connected knee and back conditions, as well as a mood disorder, aided in the development of and permanently aggravated his OSA.  Dr. H.S. indicated that he interviewed the Veteran, reviewed the claims file, and cited to medical literature.  There are no medical opinions to the contrary.  

Having reviewed the complete record, the Board concludes that service connection for sleep apnea on a secondary basis is warranted.  The only medical opinion of record supports the conclusion that the Veteran's sleep apnea is attributable, to his service-connected COPD, back, and right knee disabilities, as well as his now service-connected mood disorder.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's sleep apnea is related to his service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection on a secondary basis is warranted.  38 C.F.R. § 3.310.




ORDER

Service connection for a mood disorder due to medical condition on a secondary basis is granted.

Service connection for sleep apnea on a secondary basis is granted.


REMAND

Regarding all the claims remaining on appeal, a review of the claims file reveals that there are missing VA treatment records.  The VA treatment records on file are from June 2005 to March 2010, and then from June 2015 to February 2016.  On remand, all VA treatment records from March 2010 to June 2015 should be obtained and associated with the claims file.  Additionally, all updated VA treatment records from February 2016 should be obtained as well.

With regard to the Veteran's claim for an initial rating in excess of 10 percent for degenerative disease, lumbar spine foraminal stenosis L4-5, L5-S1, the Veteran was afforded a VA examination in July 2013.  The examiner noted the Veteran's complaints of constant pain, which was worsened with activities like long walking.  However, the Veteran did not report that flare-ups impacted the function of his back.  The examiner found that the Veteran had functional loss and/or functional impairment of the back, with contributing factors of disability being less movement than normal, pain on movement, swelling, and interference with sitting, standing and/or weight bearing.  However, the examiner did not specify at what point, if any, pain, weakened movement, excess fatigability, incoordination, flare-ups, or any of the other reported factors caused functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiner indicated that it was not feasible without resort to mere speculation because the Veteran did not have a flare-up during the examination, but provided no other explanation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless, the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  Therefore, the Board finds that a new VA examination is warranted in this case. 

Regarding the claim for an initial rating in excess of 10 percent for chondromalacia with mild DJD of the right knee, the Veteran was last afforded a VA examination in July 2013.  However, the Board finds the examination inadequate for rating purposes.  Specifically, VA regulations provide that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  While the VA examiner recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.  Similarly, as discussed above with regard to the back condition, the July 2013 VA examiner also indicated that an opinion regarding whether pain, weakness, fatigability, or incoordination during flare-ups or when the right knee is repeatedly used over a period of time was not feasible without resort to mere speculation because the Veteran did not have a flare-up of his knee during the exam.  Additional comment is needed.    

Regarding the issue of entitlement to TDIU, it is dependent upon consideration of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As numerous evaluation claims remain open, adjudication of the TDIU question would be premature; it is inextricably intertwined with the determinations regarding the increased rating claims on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
Similarly, as DEA eligibility stems from receipt of a total disability rating, the question of entitlement to such must be stayed until the evaluation and TDIU appeals are settled.  Id.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the time period from March 2010 to June 2015, and associate the records with the Veteran's claims file.

Also obtain any updated VA treatment records from the Tampa VA Medical Center, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since February 2016.

2.  Schedule the Veteran for a VA spine examination to evaluate the nature and current level of severity of his service-connected degenerative disease, lumbar spine foraminal stenosis L4-5, L5-S1.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating back disabilities.  All pertinent pathology found on examination should be noted on the evaluation report. 
 
The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

The examiner must cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

3.  Schedule the Veteran for a VA joints examination to evaluate the nature and current level of severity of his service-connected chondromalacia with mild degenerative joint disease (DJD) of the right knee.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report. 

For the right knee joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide an opinion without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

The examiner must cite to the medical and competent lay evidence and must provide a detailed rationale for all conclusions reached.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  After completing any other additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


